Citation Nr: 0805213	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  03-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1992 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded a September 2007 Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is associated with the record.  The 
hearing transcript shows that the veteran withdrew the issue 
of service connection for a personality disorder in his pre-
hearing conference.  As such, the only issue before the Board 
is entitlement to service connection for a psychiatric 
disorder, including schizophrenia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the veteran should be afforded another 
VA examination.  VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The veteran did not have any psychiatric disorders noted in 
his November 1992 entrance examination report.  Throughout 
the record, the veteran has consistently reported that he 
began having psychiatric problems during a tour of duty 
aboard a submarine.  Service medical records, dated January 
1994, show that the veteran was hospitalized for psychiatric 
disorders.  As a result, he was discharged from service for a 
personality disorder as reflected in his DD 214. 

The veteran alleges that he has experienced psychiatric 
problems ever since active duty service.  The earliest 
records of psychiatric treatment are from 1999 when he was 
diagnosed with schizophrenia.  The veteran submitted a July 
2003 statement from a medical provider stating that he was 
"very likely experiencing prodromal symptoms of 
schizophrenia while he was in the service."  The medical 
provider also states that cognitive problems associated with 
schizophrenia may appear as passive-aggressive behavior.  

The veteran was afforded a February 2004 VA examination, 
where he was diagnosed with schizophrenia.  The examiner 
opined that the veteran's schizophrenia was not related to 
service because the veteran did not report symptoms 
consistent with schizophrenia until 1998.  The VA examiner 
did not address whether the veteran's psychiatric problems 
during active duty service could be etiologically related to 
his current diagnosis of schizophrenia.  

The Board finds that the veteran should be afforded another 
VA examination, to include a medical opinion as to whether 
the veteran's psychiatric problems during active duty service 
may be etiologically related to his current schizophrenia.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a VA medical examination with a 
psychiatrist to determine the current 
status, and likely onset of the veteran's 
schizophrenia. The claims folder must be 
made available for the examiner to review.  
The examiner should then indicate whether 
it is at least as likely as not that 
schizophrenia is etiologically related to 
military service, and specifically address 
whether the psychiatric disorders that the 
veteran 
was treated for during active duty service 
are etiologically related to his current 
diagnosis of schizophrenia.  

The examiner should provide a rationale 
for any opinion rendered.  If an opinion 
cannot be rendered without resorting to 
pure speculation, the examiner should 
explain why this is the case. 

2.  The RO should then review the claims 
file.  If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication.  Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO should readjudicate 
the claim for service connection for an 
acquired psychiatric disorder, including 
schizophrenia. If the benefit is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (7).



